DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on pages 8-10 of the remarks have been considered but are moot based on new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2019/0082431 A1) in view of Chen et al. (US 2021/0153162 A1).
	Regarding claim 1, Yi teaches a method in a User Equipment (UE) for wireless communication (wireless communication for user equipment (UE) 10; Fig. 1), comprising: receiving first-type information (broadcast system information block for UE includes information on numerology; para. 60-61); and monitoring a first signaling in X1 slots (UE monitors downlink control information (DCI) for paging in slot; para. 08 and para. 150); wherein the first-type information is used for determining Y slots (system information includes information on numerology; para. 60-61, slots based on numerology; para. 43), and the first signaling is used for determining paging related information (UE monitors DCI for paging; para. 150); each slot of the Y slots is a 5G NR slot with a given subcarrier spacing and a given Cyclic Prefix (CP) length (system information includes information on numerology; para. 61, new radio (NR) includes various subcarrier spacings and cyclic prefixes (CPs); para. 44-45 and Table 2).
	Yi does not explicitly disclose a common search space is reserved within each of the Y slots for Downlink Control Information (DCI) that can be used to schedule paging related information, there exists one slot other than the Y slots that is partially or fully reserved for downlink transmission, any one slot partially or fully reserved for downlink transmission, other than the Y slots, does not include the common search space; each slot of the X1 slots belongs to the Y slots, an ID of the UE is used for determining X1 index values, the Y slots are indexed in order, and the X1 slots are the slots among the Y slots that are corresponding to the X1 index values respectively; Y is greater than X1, both X1 and Y are positive integers.
	However, in the same field of endeavor, Chen teaches a common search space (common physical downlink control channel (PDCCH); para. 77) is reserved within each of the Y slots for Downlink Control Information (DCI) that can be used to schedule paging related information (signal synchronization (SS) block and common PDCCH carrying (reserved) paging DCI transmitted by BS; para. 77, Figs. 4 and 6 and para. 55-60 describing slots with SS blocks), there exists one slot other than the Y slots that is partially or fully reserved for downlink transmission (tracking reference signal (TRS) sent in SS block burst; para. 120 and Fig. 18, TRS used for measurement purposes; para. 79), any one slot partially or fully reserved for downlink transmission, other than the Y slots, does not include the common search space (TRS (reference signal without CSS) sent in SS block burst; para. 120 and Fig. 18, TRS used for measurement purposes; para. 79); each slot of the X1 slots belongs to the Y slots (common PDCCH carrying paging DCI within SS block burst transmission period and transmitted by BS; para. 77 and Figs. 9 and 11, transmission or duration of paging DCI also referred as paging occasion (PO); para. 44), an ID of the UE is used for determining X1 index values (position of PO based on ID of UE; para. 07 and para. 97), the Y slots are indexed in order (Figs. 7-8), and the X1 slots are the slots among the Y slots that are corresponding to the X1 index values respectively (timing of PO window including PO based on ID of UE; para. 06-07, Figs. 6-8 showing fewer SS blocks within slots); Y is greater than X1 (Figs. 7-8 showing more slots than SS blocks, PO associated with SS block; para. 95 and Fig. 12), both X1 and Y are positive integers (Figs. 7-8 showing a number of slots including SS blocks, PO associated with SS block; para. 95 and Fig. 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 2, the combination of Yi and Chen teaches the limitation of previous claim 1.
	 Chen further teaches wherein the Y slots belong to a target time window, the target time window is one of K1 first-type time windows (each paging cycle includes PO window based on ID of UE; para. 67, PO window includes slots; para. 71), the K1 first-type time windows appear periodically, and an appearing periodicity of the K1 first-type time windows is predefined or configured (PO window defined for each paging cycle; para. 44); and the ID of the UE is used for determining the target time window out of the K1 first-type time windows (each paging cycle includes PO window based on ID of UE; para. 67), and the K1 is a positive integer greater than 1 (PO window defined for each paging cycle; para. 44); the target time window includes more than Y slots (PO window includes 64 slots; para. 71), and the first-type information indicates in the target time window the Y slots (PO window configured in broadcast system information; para. 70).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 3, the combination of Yi and Chen teaches the limitation of previous claim 2.
	 Chen further teaches receiving second-type information; wherein the second-type information is used for determining K2 second-type time windows (UE determines discontinuous reception (DRX) ON period from broadcast system information; para. 70), the K1 first-type time windows are evenly distributed over the K2 second-type time windows (Fig. 12 showing PO window including POs within DRX ON period, PO mapped to SS blocks within DRX cycle; para. 95), any two second-type time windows of the K2 second-type time windows are orthogonal (DRX cycle includes ON time and OFF time; para. 64 and Fig. 9 showing no overlap of DRX ON), the K1 is a positive integer multiple of the K2 (Fig. 9 showing one PO window to one DRX ON time), an amount of first-type time windows among the K1 first-type time windows, which are contained in each second-type time window of the K2 second-type time windows, is used for determining the X1 slots out of the Y slots (Fig. 9 showing DRX ON period including PO window including POs, PO window includes slots; para. 71, PO being slot; para. 140-143); an appearing periodicity of the K1 first-type time windows is equal to a periodicity of the common search space (same paging DCI (common search space) transmitted during PO window; para. 44, Fig. 9 and Fig. 12 showing periodic PO in PO window).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 4, the combination of Yi and Chen teaches the limitation of previous claim 1.
	 Chen further teaches receiving a first radio signal; wherein the first radio signal carries paging related information (UE receives paging message on physical downlink shared channel (PDSCH); para. 43), and the first signaling indicates time-frequency resources occupied by the first radio signal and a Modulation and Coding Scheme (MCS) of the first radio signal (DCI informs UE of resource blocks (time-frequency resources) and modulation scheme and coding rate (MCS) for receiving data; para. 05).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 5, the combination of Yi and Chen teaches the limitation of previous claim 1.
	 Chen further teaches wherein transmissions respectively within any two slots of the X1 slots are Quasi Co-Located (QCLed) with different Synchronization Signal Broadcast Blocks (SS/PBCH Blocks) (Fig. 9 showing PO 923 Quasi Co-Located (QCLed) with SS block 913, PO 924 QCLed with SS block 914; para. 62), and X1 is greater than 1 (two POs with different SS blocks; para. 95 and Fig. 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.

	Regarding claim 6, Yi teaches a method in a base station device for wireless communication (wireless communication for base station (BS) 20; Fig. 1), comprising: transmitting first-type information (BS broadcast system information block for UE includes information on numerology; para. 60-61); and transmitting a first signaling in X1 slots (BS transmits downlink control information (DCI) for paging in slot; para. 10 and 150); wherein the first-type information is used for determining Y slots (system information includes information on numerology; para. 60-61, slots based on numerology; para. 43) and the first signaling is used for determining paging related information (UE monitors DCI for paging; para. 150); each slot of the Y slots is a 5G NR slot with a given subcarrier spacing and a given Cyclic Prefix (CP) length (system information includes information on numerology; para. 61, new radio (NR) includes various subcarrier spacings and cyclic prefixes (CPs); para. 44-45 and Table 2).
	Yi does not explicitly disclose a common search space is reserved within each of the Y slots for DCI that can be used to schedule paging related information, there exists one slot other than the Y slots that is partially or fully reserved for downlink transmission, any one slot partially or fully reserved for downlink transmission, other than the Y slots, does not include the common search space; each slot of the X1 slots belongs to is one of the Y slots, an ID of a UE is used for determining X1 index values, the Y slots are indexed in order, and the X1 slots are the slots among the Y slots that are corresponding to the X1 index value(s) respectively; Y is greater than X1, both X1 and Y are positive integers.
	However, in the same field of endeavor, Chen teaches a common search space (common physical downlink control channel (PDCCH); para. 77) is reserved within each of the Y slots for DCI that can be used to schedule paging related information (signal synchronization (SS) block and common PDCCH carrying (reserved) paging DCI transmitted by BS; para. 77, Figs. 4 and 6 and para. 55-60 describing slots with SS blocks), there exists one slot other than the Y slots that is partially or fully reserved for downlink transmission (tracking reference signal (TRS) sent in SS block burst; para. 120 and Fig. 18, TRS used for measurement purposes; para. 79), any one slot partially or fully reserved for downlink transmission, other than the Y slots, does not include the common search space (TRS (reference signal without CSS) sent in SS block burst; para. 120 and Fig. 18, TRS used for measurement purposes; para. 79); each slot of the X1 slots belongs to is one of the Y slots (common PDCCH carrying paging DCI within SS block burst transmission period and transmitted by BS; para. 77 and Figs. 9 and 11, transmission or duration of paging DCI also referred as paging occasion (PO); para. 44), an ID of a UE is used for determining X1 index values (position of PO based on ID of UE; para. 07 and para. 97), the Y slots are indexed in order (Figs. 7-8), and the X1 slots are the slots among the Y slots that are corresponding to the X1 index value(s) respectively (timing of PO window including PO based on ID of UE; para. 06-07, Figs. 6-8 showing fewer SS blocks within slots); Y is greater than X1 (Figs. 7-8 showing more slots than SS blocks, PO associated with SS block; para. 95 and Fig. 12), both X1 and Y are positive integers (Figs. 7-8 showing a number of slots including SS blocks, PO associated with SS block; para. 95 and Fig. 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 7, the combination of Yi and Chen teaches the limitation of previous claim 6.
	 Chen further teaches wherein the Y slots belong to a target time window, the target time window is one of K1 first-type time windows (each paging cycle includes PO window based on ID of UE; para. 67, PO window includes slots; para. 71), the K1 first-type time windows appear periodically, and an appearing periodicity of the K1 first-type time windows is predefined or configured (PO window defined for each paging cycle; para. 44); and the ID of the UE is used for determining the target time window out of the K1 first-type time windows (each paging cycle includes PO window based on ID of UE; para. 67), and the K1 is a positive integer greater than 1 (PO window defined for each paging cycle; para. 44); the target time window includes more than Y slots (PO window includes 64 slots; para. 71), and the first-type information indicates in the target time window the Y slots (PO window configured in broadcast system information; para. 70).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 8, the combination of Yi and Chen teaches the limitation of previous claim 7.
	 Chen further teaches transmitting second-type information; wherein the second-type information is used for determining K2 second-type time windows (UE determines discontinuous reception (DRX) ON period from broadcast system information from BA; para. 70), the K1 first-type time windows are evenly distributed over the K2 second-type time windows (Fig. 12 showing PO window including POs within DRX ON period, PO mapped to SS blocks within DRX cycle; para. 95), any two second-type time windows of the K2 second-type time windows are orthogonal (DRX cycle includes ON time and OFF time; para. 64 and Fig. 9 showing no overlap of DRX ON), the K1 is a positive integer multiple of the K2 (Fig. 9 showing one PO window to one DRX ON time), an amount of first-type time windows among the K1 first-type time windows, which are contained in each second-type time window of the K2 second-type time windows, is used for determining the X1 slots out of the Y slots (Fig. 9 showing DRX ON period including PO window including POs, PO window includes slots; para. 71, PO being slot; para. 140-143); an appearing periodicity of the K1 first-type time windows is equal to a periodicity of the common search space (same paging DCI (common search space) transmitted during PO window; para. 44, Fig. 9 and Fig. 12 showing periodic PO in PO window).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 9, the combination of Yi and Chen teaches the limitation of previous claim 6.
	 Chen further teaches transmitting a first radio signal; wherein the first radio signal carries paging related information (BS transmits paging message on physical downlink shared channel (PDSCH); para. 43), and the first signaling indicates time-frequency resources occupied by the first radio signal and an MCS of the first radio signal (DCI informs UE of resource blocks (time-frequency resources) and modulation scheme and coding rate (MCS) for receiving data; para. 05).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.
	Regarding claim 10, the combination of Yi and Chen teaches the limitation of previous claim 6.
	 Chen further teaches wherein transmissions respectively within any two slots of the X1 slots are QCLed with different SS/PBCH Blocks (Fig. 9 showing PO 923 Quasi Co-Located (QCLed) with SS block 913, PO 924 QCLed with SS block 914; para. 62), and X1 is greater than 1 (two POs with different SS blocks; para. 95 and Fig. 12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chen to the system of Yi, where Yi’s DCI for NR (para. 05-08) along with Chen’s paging DCI for NR (para. 43-46) improves interoperability between providers/manufacturers by ensuring compatibility using new standards.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, including first receiver (MIMO; para. 148 and Tables 10-11, Fig. 14 showing UE: Yi), second receiver (MIMO; para. 148 and Tables 10-11, Fig. 14 showing UE: Yi).
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6, including first transmitter (MIMO; para. 148 and Tables 10-11, Fig. 14 showing UE: Yi), second transmitter (MIMO; para. 148 and Tables 10-11, Fig. 14 showing UE: Yi).
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Murray et al. (US 2020/0404617 A1) discloses apparatuses for transmission of paging blocks in swept downlink beams.
	Blankenship et al. (US 2020/0260429 A1) discloses common search space (CSS) for paging of NB-IoT devices.
	Kim et al. (US 2020/0022106 A1) discloses a method and device for performing paging in mobile communication system.
	Tenny et al. (US 2018/0077680 A1) discloses scheduling of paging notifications supporting beam sweeping

	US provisional application # 62557124 and # 62558862 of Li are included in the instant Office Action.


Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474